DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 20190160679).
Regarding claim 1, Durham discloses a robotic avatar apparatus (Paragraph: 0002: Durham discusses a robotic avatar), comprising: a robotic avatar unit (Paragraphs: 0035, 0049 and fig.3, 351: Durham discusses a robotic avatar object, i.e. a robotic avatar unit); the robotic avatar unit comprising a camera (Paragraphs: 0041, 0056 and 0100: Durham discusses how the avatar coordinating system receiving an image from the personal monitor using a camera; and how  a camera sends a live stream video to an avatar coordinating system); the robotic avatar unit comprising a processor (Paragraph: 0038 and fig.2, 203, 251: Durham discusses how the remote robotic avatar includes a processor); the robotic avatar unit comprising a unit signal transceiver (Paragraphs: 0058 and 0101: Durham discusses how a robotic avatars have the telecommunication capabilities provides by the transceiver; and how a robotic avatars includes a transceiver); the camera in operable connection with the processor (Paragraphs: 0041 and 0055: Durham discusses how a still or video digital camera, whose images can be put on the bus for transmission to a remote location by transceiver, i.e. using the camera in operable connection with the processor); the processor in operable connection with the unit signal transceiver (Paragraphs: 0041, 0051 and 0055: Durham discusses how information is processed by logic within the sensors such as, a processor and a transceiver and sent to the avatar coordinating system); a user interface device (Paragraphs: 0027 and 0030: user interface); the user interface device comprising a user signal transceiver (Paragraphs: 0030 and 0114); the user interface device comprising a display (Paragraphs: 0027, 0030 and 0114: Durham discusses how a system equally support other user interface modes, such as graphical, voice, gestural, etc.; and how a display which may be a touch-screen display capable of detecting touch inputs onto the display); 
Durham discloses the invention set forth above but does not specifically mentioning “the robotic avatar unit configured to connect to the user interface device via a connection between the unit signal transceiver and the user signal transceiver” 
Durham however discloses how a still or video digital camera, whose images can be put on the bus for transmission to a remote location by transceiver; and how the avatar coordinating system wherein a camera (i.e. robotic avatar unit) mounted in the first location sends a signal to the remote robotic avatar in second location (Durham: Paragraphs: 0041 and 0049), i.e. a connection between the unit signal transceiver and the user signal transceiver in the robotic avatar system. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to interpret the mounted camera to capture images, as a robotic avatar unit; and a signal received by a transceiver at remote location, as the user signal transceiver, as disclosed by Durham.
Considering claim 2, Durham discloses the robotic avatar apparatus of claim 1, wherein the robotic avatar unit further comprises a motor, wherein the motor is configured to manipulate the position of the camera (Paragraphs: 0046-0047, 0049 and 0055: Durham discusses a physical device that can interact with a physical object such as, manipulator may be a set of mechanical arms that are able to lift an object such as a camera).  
Considering claim 3, Durham discloses the robotic avatar apparatus of claim 1, wherein the robotic avatar unit further comprises a unit microphone in operable connection with the unit signal transceiver (Paragraph: 0043 and fig.2, 202).  
Considering claim 4, Durham discloses the robotic avatar apparatus of claim 1, wherein the robotic avatar unit further comprises a unit speaker (fig.2, 204, 251).   
Considering claim 5, Durham discloses the robotic avatar apparatus of claim 1, wherein the user interface device comprises a user microphone in operable connection with the user signal transceiver (Paragraph: 0043 and fig.2, 206, 251: Durham discloses discusses how the sensors can be a sound detector such as a microphone communicate or connected with the robotic aviator). 
Considering claim 6, Durham discloses the robotic avatar apparatus of claim 1, wherein the user interface device comprises a user speaker (Paragraphs: 0040, 0058 and fig.2, 204: audio speaker).  
Considering claim 7, Durham discloses the robotic avatar apparatus of claim 1, wherein the robotic avatar unit comprises a housing, the housing disposed on a first end of a support frame opposite a fastener (fig.3, 309).  
Considering claim 9, Durham discloses the robotic avatar apparatus of claim 7, wherein the support frame is a vertically-oriented shaft (fig.3, 351). 
Considering claim 11, Durham disclose the robotic avatar apparatus of claim 1, wherein the user interface device comprises a wearable interface (Paragraphs: 0030, 0040 and 0048).   

3. Claim(s) 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 20190160679) in view of Magyari et al. (US 11187908).
Considering claim 8, Durham fail to disclose claim 8. Magyari however discloses the robotic avatar apparatus of claim 8, wherein the housing is spherical and composed of a transparent material (Col.8 lines 11-45 and fig.2, 47: wearable device with transparent housing). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Durham, and modify a system wherein the housing is spherical and composed of a transparent material, as taught by Magyari, thus allowing the head mounted display device for displaying and viewing visual content from a visual display source, as discussed by Magyari.    
Considering claim 10, Magyari disclose the robotic avatar apparatus of claim 7, wherein the fastener is a clamp (Col.9 lines 55-59).  
Considering claim 12, Magyari disclose the robotic avatar apparatus of claim 11, wherein the wearable interface comprises a strap (Col.9 lines 55-57: Wearable device with a strap).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                      08/08/2022